           Case 4:20-cv-02262-JSW Document 11 Filed 05/12/20 Page 1 of 2




 1   SML AVVOCATI P.C.
      Stephen M. Lobbin (Bar No. 181195)
 2     sml@smlavvocati.com
     888 Prospect Street, Suite 200
 3   San Diego, CA 92037
     Telphone:     (949) 636-1391
 4
     NI, WANG & MASSAND, PLLC
 5     Hao Ni (pro hac vice forthcoming)
       hni@nilawfirm.com
 6   8140 Walnut Hill Lane, Suite 500
     Dallas, TX 75231
 7   Telephone: (972) 331-4600
     Facsimile:     (972) 314-0900
 8   Attorneys for Plaintiff Deep Web, L.L.C.
 9
     SINGER CASHMAN LLP
10      Benjamin L. Singer (Bar. No. 264295)
        bsinger@singercashman.com
11      Evan N. Budaj (Bar No. 271213)
12      ebudaj@singercashman.com
     601 Montgomery Street, Suite 1950
13   San Francisco, CA 94111
     Telephone: (415) 500-6080
14   Facsimile:    (415) 500-6080
     Attorneys for Defendant Ask Media Group, LLC
15

16                                UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18                                          SAN JOSE DIVISION
19
     DEEP WEB, L.L.C..,                                    CASE NO. 5:20-CV-2262-SVK
20
            Plaintiff,                                     STIPULATION EXTENDING TIME TO
21                                                         RESPOND TO COMPLAINT (CIV. L.R.
     v.                                                    6-1)
22

23   ASK MEDIA GROUP, LLC,

24          Defendant.

25

26

27

28

                         STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT (CIV. L.R. 6-1)
                                            CASE NO. 5:20-CV-2262-SVK
           Case 4:20-cv-02262-JSW Document 11 Filed 05/12/20 Page 2 of 2




 1          It is hereby stipulated, by and between Plaintiff Deep Web, L.L.C. (“Deep Web”) and
 2   Defendant Ask Media Group, LLC (“AMG”), by and through their respective counsel, that the time
 3   for AMG to answer or otherwise respond to Deep Web’s Complaint is extended to and including
 4   June 15, 2020.
 5

 6    Date: May 12, 2020              SML AVVOCATI P.C.
 7                                    By: /s/ Stephen M. Lobbin
 8                                       Stephen M. Lobbin
                                         Attorney for Plaintiff Deep Web, L.L.C.
 9
10    Date: May 12, 2020              SINGER CASHMAN LLP
11                                    By: /s/ Evan Budaj
12                                        Benjamin L. Singer
                                          Evan Budaj
13                                        Attorneys for Defendant Ask Media Group, LLC
14

15

16
                         ATTESTATION PURSUANT TO LOCAL RULE 5-1(I)(3)
17
            Pursuant to Local Rule 5-1(i)(3), I, Evan Budaj, attest that all other signatories listed and on
18
     whose behalf the filing is submitted concur in this filing’s content and have authorized this filing.
19

20
     Dated: May 12, 2020                                               /s/   Evan Budaj
21                                                                           Evan Budaj
22

23

24

25

26

27

28
                                                         -1-
                          STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT (CIV. L.R. 6-1)
                                             CASE NO. 5:20-CV-2262-SVK
